UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1676


In Re: GIUSEPPE PILEGGI,

                    Petitioner.




                          On Petition for Writ of Mandamus.
                      (3:06-cr-00151-RJC-1; 3:14-cv-00159-RJC)


Submitted: September 7, 2017                                Decided: September 14, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Giuseppe Pileggi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Giuseppe Pileggi petitions for a writ of mandamus, alleging that the district court

has unduly delayed in acting on his Fed. R. Crim. P. 41(g) motion and 28 U.S.C. § 2255

(2012) motion. He seeks an order from this court directing the district court to act. Our

review of the district court’s docket reveals that the district court denied Pileggi’s Rule

41(g) motion without prejudice by order entered July 26, 2017, and dismissed his § 2255

motion by order entered September 1, 2017. Accordingly, because the district court has

recently decided Pileggi’s motions, we deny the mandamus petition as moot.             We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                            2